UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported):October 31, 2007 EMPLOYERS HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) NEVADA (State or Other Jurisdiction of Incorporation) 001-33245 (Commission File Number) 04-3850065 (I.R.S. Employer Identification No.) 9790 Gateway Drive Reno, Nevada (Address of Principal Executive Offices) 89521 (Zip Code) Registrant's telephone number including area code:(888) 682-6671 No change since last report (Former Name or Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Information Item 8.01. Other Events. On October 31, 2007, Employers Holdings, Inc. (the "Company") issued a press release announcing its partnership with Intego Insurance Services.Furnished as Exhibit 99.1 and incorporated herein by reference is the press release issued by the Company. Section 9 – Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits. 99.1Employers Holdings, Inc. press release, dated October 31, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EMPLOYERS HOLDINGS, INC. By: /s/ Lenard T. Ormsby Name: Lenard T. Ormsby Title: Executive Vice President, Chief Legal Officer and General Counsel Dated:October 31, 2007 Exhibit Index Exhibit No. Exhibit 99.1 Employers Holdings, Inc. press release, dated October 31, 2007.
